Citation Nr: 1314196	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to July 1973, and April 1974 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied increased ratings in excess of 10 percent for bilateral chondromalacia patella.  Jurisdiction was thereafter changed to the RO in Waco, Texas after the Veteran relocated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled to testify at a Central Office Board hearing in Washington, D.C. on March 13, 2013.  The letter notifying him of the hearing was dated February 1, 2013.  On February 27, 2013, the Board received a request via a written statement from the Veteran that he would instead like to appear at a Travel Board hearing in Waco.  The request for a change in the hearing date and location was received by the Board on February 27, 2013.  As the Veteran's request for a change in the hearing was received in a timely manner pursuant to 38 C.F.R. § 20.702(c), he should be rescheduled for the next available Travel Board hearing in Waco.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Travel Board hearing in Waco as soon as practicable.  Both he and his representative should be notified of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


